59 B.R. 86 (1986)
In the Matter of WESMAC COMPUTER SYSTEMS, INC., d/b/a Computerland of Bergen County, Debtor.
Bankruptcy No. 85-05965.
United States Bankruptcy Court, D. New Jersey.
March 11, 1986.
*87 Jerrold R. McDowell, Hackensack, N.J., for debtor.
Cole, Schotz, Bernstein, Meisel & Forman by Gerald H. Gline, Hackensack, N.J., for 35 Plaza Associates.

OPINION
D. JOSEPH DeVITO, Bankruptcy Judge.
The instant motion is for the assumption of a lease between the debtor and its landlord. Upon a review of the pleadings, the motion is granted.
The controlling law in this matter is embodied in § 365 of the Bankruptcy Code. In general terms, the Code permits the debtor to assume a lease with court approval, 11 U.S.C. § 365[a], provided the debtor cures any default, 11 U.S.C. § 365[b][1][A], and gives adequate assurance of future performance, 11 U.S.C. § 365[b][1][C].
Before the Court is the affidavit of William McNamara, president of the debtor, wherein McNamara avers that he agreed with the landlord to exchange a computer presently in the debtor's inventory in payment of the monthly rent charges for every month except January, 1986, with the January, 1986 monthly rental and other maintenance charges to be paid upon assumption of the lease, if granted.
Lastly, McNamara has stated his assurances that future rents shall be timely paid, and affirms the presence of a three month security deposit to comfort the landlord.
After due consideration of these assurances, and the fact that without this lease the debtor's efforts to reorganize would surely fail, the Court finds the requirements of § 365 to be satisfied and shall permit the debtor to assume the lease.
Submit the appropriate order.